               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION


BOUNDARY CATTLE, INC, and      )            Cause No. CV-18-106-GF-BMM
LIANE JOHNSON, dba LJ FARMS, )
                               )
          Plaintiffs,          )
                               )            ORDER GRANTING LEAVE
     vs.                       )            TO EXTEND THE PRETRIAL
                               )            MOTIONS DEADLINE
BASF CORPORATION,              )
                               )
          Defendant.           )
_______________________________)

      An unopposed Motion for Leave to amend the Scheduling Order (ECF No.

35) having been filed and good cause appearing therefrom, leave to amend is

GRANTED and it is HEREBY ORDERED, that:

      1. All pretrial motions, other than discovery motions, to include motions for
         summary judgment and motions in limine, shall be filed and fully briefed
         on or before: August 23, 2019;

      2. The Court will conduct a status conference and a hearing on all pending
         motions at the Missouri River Courthouse, Great Falls, Montana, on:
         September 12, 2019 at 10:00 a.m.;
The remaining deadlines in the Scheduling Order (ECF 15, Amended Scheduling

Order (ECF 29) and Amended Scheduling Order (ECF 35), remain as follows:

      The parties shall participate in an attorneys’
      conference to discuss the final pretrial order
      on or before: September 20, 2019;

      The parties shall submit a proposed final
      pretrial order on or before: October 18, 2019;

      A final pretrial conference shall be held, at the
      Missouri River Courthouse, Great Falls, Montana,
      on: November 7, 2019 at 1:30 p.m.;

      Trial briefs shall be submitted on or before November 12, 2019; and

      Trial (4 days) shall commence at the Missouri River Courthouse Great Falls,
      Montana, on: November 18, 2019 at 9:00 a.m.



Dated this 11th day of July, 2019.
